Digitally signed by
                                                                                Reporter of Decisions
                             Illinois Official Reports                          Reason: I attest to the
                                                                                accuracy and
                                                                                integrity of this
                                                                                document
                                     Appellate Court                            Date: 2017.01.11
                                                                                12:05:07 -06'00'




                      In re Marriage of Liszka, 2016 IL App (3d) 150238



Appellate Court         In re MARRIAGE OF KATHLEEN LISZKA, Petitioner-Appellee,
Caption                 and MICHAEL LISZKA, Respondent-Appellant.



District & No.          Third District
                        Docket No. 3-15-0238



Filed                   September 27, 2016
Modified upon
denial of rehearing     November 16, 2016



Decision Under          Appeal from the Circuit Court of Will County, No. 12-D-225; the
Review                  Hon. Victoria M. Kennison, Judge, presiding.



Judgment                Affirmed in part; reversed and remanded in part.



Counsel on              Laura L. Malinowski and James A. Murphy (argued), of Mahoney,
Appeal                  Silverman & Cross, LLC, of Joliet, for appellant.

                        Paul L. Feinstein (argued), of Chicago, for appellee.



Panel                   JUSTICE LYTTON delivered the judgment of the court, with opinion.
                        Justice Wright concurred in the judgment and opinion.
                        Justice McDade concurred in part and dissented in part, with opinion.
                                              OPINION

¶1       Petitioner Kathleen Liszka filed a dissolution of marriage action against respondent
     Michael Liszka. Prior to trial, the court barred Michael’s expert from testifying as to the value
     of a corporation owned by the parties, ISP Painting Inc. (ISP), as a discovery sanction. In its
     judgment for dissolution, the court divided the marital estate equally between the parties,
     awarding ISP and the marital home to Kathleen and requiring her to pay Michael $673,785.
     The court denied Michael’s request for maintenance, imputed monthly income of $17,500 to
     him for child support purposes, and imposed a trust for child support payments. After ruling on
     the parties’ motions for reconsideration, the trial court reduced the amount Kathleen was to pay
     Michael to $84,007.50.
¶2       Michael appeals, arguing that the trial court erred in (1) barring his expert from testifying
     as to the value of ISP, (2) denying his motion to continue the trial, (3) imputing income to him,
     (4) valuing ISP, (5) not dividing ISP’s 2013 retained earnings, (6) assigning no value to
     another business owned by the parties, (7) failing to treat Kathleen’s attorney fees as advances
     from the marital estate, (8) valuing the marital home, (9) refusing to reopen the proofs to allow
     the introduction of ISP’s 2013 tax returns, (10) denying him rehabilitative maintenance, and
     (11) establishing a trust for his child support payments. We reverse those parts of the trial
     court’s order that bar Michael’s expert from testifying and that impute monthly income of
     $17,500 to him and remand for further proceedings. We affirm the trial court’s decision in all
     other respects.

¶3                                                FACTS
¶4       Michael and Kathleen Liszka were married in 1993 and had three children together during
     their marriage. In 2002, Michael and Kathleen started a corporation together, ISP Painting, Inc.
     Kathleen owned 51% of ISP, and Michael owned 49%. They both served in various roles at
     ISP throughout their marriage. In 2011, Michael was the chief financial officer (CFO), and
     Kathleen was president of ISP.
¶5       In 2011, Michael and Kathleen entered into a collaborative divorce process. As part of that
     process, they hired Christiana Zouzias, a certified public accountant, to value ISP. In 2012, the
     collaborative process broke down, and Kathleen filed a petition for dissolution of marriage.
     She sought sole custody of the parties’ children, who were 14, 12, and 10 years old at the time.
     In June 2012, Kathleen placed Michael on administrative leave from ISP but continued to pay
     him an annual salary of approximately $210,000. Both parties filed motions alleging
     dissipation of assets by the other party.
¶6       In April 2013, the trial court set the trial for custody and property matters to take place on
     October 21, 2013. In April 2013, Kathleen sent Michael financial documents related to ISP. On
     May 20, 2013, Michael filed a motion to compel production of unredacted documents, arguing
     that the documents Kathleen sent him contained redacted data that interfered with his ability to
     determine the value of ISP. The trial court entered an order requiring Kathleen to provide the
     documents in unredacted form subject to a protective order.
¶7       On August 12, 2013, Kathleen disclosed her trial witnesses, including Zouzias as her
     valuation expert. On August 14, 2013, Kathleen sent Michael some unredacted financial
     records. Soon thereafter, Michael disclosed Mary Lynn Hoffer as his ISP valuation expert but


                                                 -2-
       did not provide any of her conclusions or opinions and indicated that her report would “be
       available prior to trial.” On that same date, Michael filed another motion to compel the
       production of unredacted documents, asserting that Kathleen failed to send him certain balance
       sheets, financial statements, and general ledgers for ISP. On August 29, 2013, Kathleen sent
       Michael unredacted copies of the financial statements and ledgers he requested. On September
       26, 2013, Kathleen sent Michael the 2012-13 balance sheets for ISP.
¶8          On October 17, 2013, Michael provided Hoffer’s report to Kathleen. Kathleen filed a
       motion to bar Hoffer’s report and testimony because Michael did not provide her report or
       disclose her opinions by the discovery deadline. The trial court granted Kathleen’s motion.
¶9          On October 21, 2013, Michael filed a “motion to continue property/financial portion of
       trial due to discovery abuses by petitioner.” At the hearing on the motion, Kathleen’s attorney,
       Paul Starkman, testified that he provided redacted financial records to Michael in October
       2012 and April 2013, including profit and loss statements and general ledgers. He testified that
       he redacted only the names of ISP’s customers, which he considered confidential. On August
       28, Starkman provided Michael with unredacted financial information, including general
       ledgers for 2011 and 2012, profit and loss statements, and some balance sheets. On September
       26, 2013, Starkman provided Michael with the unredacted balance sheets for 2012 and 2013.
¶ 10        Phil McLawhorn, the accounting manager of ISP, testified that in August 2013, he
       provided financial documents to Michael, including a balance sheet and a profit and loss
       statement. On August 28, 2013, he provided Michael with general ledgers for 2011 and 2013.
       On September 26, 2013, McLawhorn provided Michael with the balance sheet for 2012, as
       well as the updated balance sheet for 2013. The trial court denied Michael’s motion to
       continue.
¶ 11        Right before trial, the parties settled their custody dispute, leaving only property issues to
       be decided by the court. At trial, Michael testified that he is a healthy 44-year-old. He has a
       college degree with a major in financing. Before starting ISP, Michael started a local painting
       company, Illinois State Painters, in 1987. At ISP, Michael served as human resources manager,
       marketing director, finance director, president, chief executive officer (CEO), and CFO.
¶ 12        In addition to ISP, Michael and Kathleen owned several other businesses, including
       Coreman Technologies. Coreman Technologies operates an extranet system that is used by ISP
       and two other customers. The extranet system was developed and paid for by ISP. ISP created
       Coreman to market the extranet to other companies. Coreman has no employees. Coreman
       does not file taxes. Coreman’s earnings are included in ISP’s earnings for tax purposes.
       Coreman’s earnings were $1320 in 2010, $21,718 in 2011, $4695 in 2012, and $3205 in 2013.
       Michael estimated that Coreman’s value was $500,000 based on its “possible future.”
       Kathleen testified that she did not know the value of Coreman. She testified that Coreman’s
       only assets are its name and its ability to use and sell extranet software. Coreman does not have
       any copyrights, patents, or trademarks for its software. Louis Miller, ISP’s Director of
       Financing, testified that Coreman does not have a bank account separate from ISP’s.
       According to Miller, Coreman is not separate from ISP.
¶ 13        At trial, Zouzias testified that the value of ISP was $1,116,000 as of December 31, 2011. At
       Michael’s request, Zouzias looked at ISP’s 2012-13 financial information but did not perform
       a complete analysis for those years. The 2012-13 information confirmed Zouzias’s belief that
       her 2011 valuation was correct. She did not have an opinion regarding the value of ISP as of
       2012 or 2013 because she did not perform a complete business valuation for those years.

                                                    -3-
       Michael testified that ISP’s value was $4,037,817 in 2012 and $5,047,902 in 2013 based on
       financial information from the first half of the year. He testified that he was offered $2,000,000
       for ISP in 2005 or 2006 and that it has substantially grown in value since then.
¶ 14       Both parties provided evidence regarding the value of the marital home. Kathleen
       presented a copy of an appraisal, performed on August 5, 2011, stating that the home had a
       value of $565,000. Kathleen testified that she believed the fair market value of the home was
       $420,000. Michael presented an appraisal of the home performed on March 12, 2012,
       indicating that the value of the home was $615,000. Michael testified that he believed the value
       of the home at the time of trial was $691,000.
¶ 15       Michael alleged that Kathleen dissipated marital assets, in part, by paying excessive
       attorney fees. Peggy Tracy, a forensic accountant hired by Michael, testified that Kathleen
       spent $228,400 more in attorney fees than Michael. Kathleen disputed Tracy’s testimony and
       testified that she spent only $78,982 more than Michael in attorney fees.
¶ 16       The trial ended on January 24, 2014, at which time the court gave an oral ruling that
       grounds existed for dissolution of the parties’ marriage. The court reserved the issue of child
       support for six months.
¶ 17       In March 2014, Michael filed a “motion to reopen proofs as to ISP, Inc. valuation and
       allocation of retained earnings.” Attached thereto was ISP’s 2013 tax return. The trial court
       denied the motion.
¶ 18       On April 16, 2014, the trial court entered its written judgment for dissolution of marriage.
       The court found that the value of the marital home was $577,000 based on Kathleen’s 2011
       appraisal and improvements in the market. Kathleen was awarded the marital home and
       ordered to pay Michael for his share. The court accepted Zouzias’s business valuation of ISP,
       finding that the date of her valuation “is still reasonably close enough toward the time of trial
       that it is an acceptable amount.” The court awarded ISP to Kathleen and ordered her to pay
       Michael $558,000 for his interest. The court rejected Michael’s valuation of ISP, finding it
       “was fraught with errors.” The court awarded Coreman Technologies to Kathleen and ordered
       her to pay Michael $250,000 for his interest in it.
¶ 19       The court denied both parties’ claims of dissipation. The court found that Kathleen’s
       attorney fees were more than Michael’s “but, because of the situation that we have here and
       how this started as a collaborative effort and with no requirement that there be an equalization
       as to attorneys’ fees, the Court is not going to equalize the attorneys’ fees.”
¶ 20       The court denied Michael’s request for maintenance after reviewing the applicable
       statutory factors. The court explained: “Both parties are walking away now with significant
       assets, some in property and some in cash. Both parties have significant earning capacity and
       they are both working people.”
¶ 21       The court divided the marital estate equally between the parties, awarding Michael two
       Hawaii timeshares, personal property, bank accounts, retirement accounts, and two vehicles. In
       order to accomplish the 50/50 split, Kathleen was required to pay Michael $673,785.
¶ 22       On the same day the court entered its judgment, Kathleen terminated Michael from ISP.
       Michael then filed a petition for equitable maintenance, and Kathleen responded with a motion
       for a directed finding that Michael was not entitled to maintenance. At a hearing on his
       petition, Michael testified that he had expenses totaling $17,500 per month, including over
       $10,000 in living expenses and $7000 in attorney fees. He had been withdrawing money from


                                                   -4-
       his 401(k) accounts to support himself since his termination from ISP. The trial court granted
       Kathleen’s motion and denied Michael’s petition for maintenance.
¶ 23       In June 2014, Kathleen filed a petition to set child support. Michael responded to the
       petition by denying that he is “well able and capable of contributing to the support of the minor
       children.” Kathleen also filed a petition for imposition of a trust, pursuant to section 503(g) of
       the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/503(g) (West 2012)),
       for the benefit of the children. The trial court held a hearing on the petitions. At the hearing,
       Michael testified that since he was terminated from ISP in April 2014, he has been “trying to
       start [his] own company.” His new company was incorporated in October 2014, and, according
       to his business plan, he will be paying himself an annual salary of $40,000, plus bonuses. He
       asked the trial court to set child support based on that salary.
¶ 24       In December 2014, the trial court issued its oral ruling on Kathleen’s petitions, finding that
       Michael is “voluntarily unemployed” and “unwilling to pay the necessary support for his
       children.” The trial court imputed income to Michael in the amount of “$17,500 per month
       which is the amount that he was living off of and using.” The trial court also granted
       Kathleen’s request for imposition of a section 503(g) trust.
¶ 25       In February 2015, the trial court entered a written order requiring Michael to pay $3765 in
       child support per month based on his imputed monthly income of $17,500. The order granted
       Kathleen’s request for a 503(g) trust, finding that Michael “has not acted in good faith, that he
       has in fact been trying to avoid meeting his obligations to fully support the children as
       necessary.” The court ordered that $200,000 of the amount Kathleen owed Michael be placed
       in the trust.
¶ 26       Both parties filed motions to reconsider the judgment for dissolution. The court denied
       Michael’s motion but partially granted Kathleen’s motion, reassigning three bank accounts to
       ISP instead of the parties and ruling that Coreman had no value because it is part of ISP and its
       value, if any, was included in ISP’s value. The court also determined that it “double counted”
       certain assets and accounts. After the court’s modifications, the total value of the marital estate
       decreased by $1,179,553, and the amount Kathleen was required to pay Michael decreased
       from $673,785 to $84,007.50.

¶ 27                                              ANALYSIS
¶ 28                                          I. ISP’s Valuation
¶ 29                    A. Barring Michael’s Expert and Refusing to Continue Trial
¶ 30       Illinois Supreme Court Rule 213(f)(3) requires a party to disclose, for each controlled
       expert witness, “(i) the subject matter on which the witness will testify; (ii) the conclusions and
       opinions of the witness and the bases therefor; (iii) the qualifications of the witness; and (iv)
       any reports prepared by the witness about the case.” Ill. S. Ct. R. 213(f)(3) (eff. Jan. 1, 2007).
       Information required by Rule 213 must normally be disclosed no later than 60 days before trial.
       Gee v. Treece, 365 Ill. App. 3d 1029, 1036 (2006).
¶ 31       Illinois Supreme Court Rule 219(c) authorizes the trial court to prescribe sanctions,
       including barring witnesses from testifying, when a party fails to comply with discovery
       deadlines. Ill. S. Ct. R. 219(c)(iv) (eff. July 1, 2002); Nedzvekas v. Fung, 374 Ill. App. 3d 618,
       620 (2007). The imposition of sanctions is within the discretion of the trial court and will not
       be disturbed absent a clear abuse of discretion. Fung, 374 Ill. App. 3d at 620-21.


                                                    -5-
¶ 32        In determining whether the trial court abused its discretion in fashioning a sanction, the
       reviewing court should consider (1) the surprise to the adverse party, (2) the prejudicial effect
       of the witness’s testimony, (3) the nature of the testimony, (4) the diligence of the adverse
       party, (5) the timeliness of the objection, and (6) the good faith of the party seeking to offer the
       testimony. Id. at 621. No single factor is determinative, and each case must be considered
       based on its unique facts. Id.
¶ 33        Disqualification of an expert is not the only sanction available when a party violates
       Illinois Supreme Court Rule 213. Marshall v. Osborn, 213 Ill. App. 3d 134, 141 (1991). In fact,
       barring a witness’s testimony is a drastic sanction and should be exercised with caution.
       McGovern v. Kaneshiro, 337 Ill. App. 3d 24, 37 (2003). In some circumstances, allowing the
       offended party the opportunity to depose the expert may be an appropriate response to a party’s
       failure to timely disclose. Marshall, 213 Ill. App. 3d at 141.
¶ 34        Where a party has acted in good faith and has not engaged in abusive discovery practices, it
       is an abuse of discretion for the trial court to bar expert testimony that is not timely disclosed.
       See Vallejo v. Mercado, 220 Ill. App. 3d 1, 10 (1991). The proper remedy is to continue the
       trial date and revise the discovery schedule. Id.
¶ 35        Here, the record shows that Michael disclosed Hoffer as a controlled expert witness more
       than 60 days before trial but failed to disclose her opinions and report until just 4 days before
       trial. However, this late disclosure was not caused by Michael’s bad faith or abusive discovery
       practices. Rather, the late disclosure was the result of Kathleen’s failure to provide Michael
       and his expert with necessary financial information.
¶ 36        In early 2013, Michael sought ISP’s financial documents from Kathleen. While Kathleen
       provided some documents to Michael in April 2013, many of them were redacted, requiring
       Michael to file a motion to compel Kathleen to provide unredacted documents. Kathleen
       provided unredacted documents to Michael in August 2013 but failed to send him 2012
       balance sheets, financial statements for part of the year, or general ledgers for any years,
       causing Michael to file another motion to compel. On August 29, 2013, Kathleen sent Michael
       the financial statements and ledgers he requested. However, it was not until September 26,
       2013, less than 30 days before trial, that Kathleen finally provided Michael with IPS’s 2012
       and 2013 balance sheets. Three weeks later, Michael provided Hoffer’s report to Kathleen.
¶ 37        Under these circumstances, the trial court abused its discretion in barring Hoffer’s
       testimony. The record establishes that Michael, and by extension Hoffer, did not receive all of
       the relevant financial information necessary to reach a conclusion regarding ISP’s value until
       September 26, 2013, less than a month before trial and more than a month after the August 22,
       2013 discovery deadline. Because it was Kathleen’s lack of diligence that caused Hoffer’s
       report to be untimely, Michael should not have been penalized. The proper remedy would have
       been for the trial court to grant Michael’s motion to continue and allow Kathleen time to
       depose Hoffer prior to trial. See Marshall, 213 Ill. App. 3d at 141; Vallejo, 220 Ill. App. 3d at
       10.

¶ 38                                     B. Date of Valuation
¶ 39       The trial court should value marital property of the parties as of the date of the judgment
       dissolving the marriage of the parties. In re Marriage of Mathis, 2012 IL 113496, ¶¶ 24, 30.
       Where there are adequate financial records to permit a valuation on or near the date of


                                                    -6-
       judgment, the trial court should use that evidence in making its valuation. In re Marriage of
       Rubinstein, 145 Ill. App. 3d 31, 35 (1986).
¶ 40        It is the obligation of the parties in a dissolution proceeding to present the court with
       sufficient evidence of the value of property. In re Marriage of Courtright, 155 Ill. App. 3d 55,
       59 (1987). A trial court can only reach its determination of value based on the evidence
       presented. Id. The valuation of assets in a dissolution of marriage action is to be resolved by the
       trier of fact. In re Marriage of Grunsten, 304 Ill. App. 3d 12, 17 (1999). As long as the court’s
       valuation is within the range testified to by the expert witnesses, it ordinarily will not be
       disturbed on appeal unless it is against the manifest weight of the evidence. Id.
¶ 41        Determining market value of a closely held company is not unlike the valuation process for
       professional corporations. Id. The process is inherently subjective:
                      “Placing a fair market value on the professional corporation is an art, not a science,
                 and the court must rely on expert witnesses to assist it in this difficult task. There is no
                 exact formula that can be applied, so the trial court must rely on experts who may differ
                 significantly in both methodology and valuation. The trial court must consider the
                 relevant evidence before it; determine the credibility of the experts, the reasonableness
                 of their testimony, the weight given to each of them, and their expertise in the particular
                 area of valuation; and then determine fair market value.” In re Marriage of Gunn, 233
                 Ill. App. 3d 165, 183 (1992).
¶ 42        Here, the trial court barred Michael’s expert from testifying and prohibited him from
       presenting expert testimony regarding the value of ISP. As a result, the court was left only with
       the expert testimony of Zouzias regarding the value of ISP. While Zouzias valued ISP as of
       2011, which was several years before the judgment of dissolution, it was not error for the trial
       court to rely on Zouzias’s valuation because it was the only expert valuation before the court.
       See Courtright, 155 Ill. App. 3d at 59. Nevertheless, on remand, the court should allow both
       Michael’s and Kathleen’s experts to present evidence to aid the court in determining the value
       of ISP on the date of dissolution. See Mathis, 2012 IL 113496, ¶¶ 24, 30; Rubinstein, 145 Ill.
       App. 3d at 35.

¶ 43                                 II. Imputing Income to Michael
¶ 44       Trial courts have authority to impute income to a voluntarily unemployed or
       underemployed noncustodial parent for child support purposes. Melamed v. Melamed, 2016 IL
       App (1st) 141453, ¶ 36; In re Marriage of Adams, 348 Ill. App. 3d 340, 344 (2004). In order to
       impute income to a party, the court must find that the payor is voluntarily unemployed, is
       attempting to evade a support obligation, or has unreasonably failed to take advantage of an
       employment opportunity. In re Marriage of Gosney, 394 Ill. App. 3d 1073, 1077 (2009).
¶ 45       If a party is not making a good-faith effort to earn sufficient income, the court may set a
       support obligation at a level higher than the parent’s actual income, as long as the award is
       appropriate based on the party’s skills and experience. In re Marriage of Sweet, 316 Ill. App.
       3d 101, 107 (2000). “It is well established that courts have the authority to compel parties to
       pay child support at a level commensurate with their earning potential.” Gosney, 394 Ill. App.
       3d at 1077. In determining a party’s earning capacity, the court should examine (1) the work
       and earnings history of the parent, (2) the parent’s educational background, (3) the parent’s
       occupational qualifications, and (4) prevailing job opportunities in the geographic area.


                                                     -7-
       Caplan v. Caplan, 864 A.2d 1108, 1117 (N.J. 2005); Claborn v. Claborn, 673 N.W.2d 533,
       540 (Neb. 2004).
¶ 46       The amount of income imputed by the court must be supported by evidence showing that it
       is commensurate with the supporting parent’s skills and experience. See In re Parentage of
       M.M., 2015 IL App (2d) 140772, ¶ 44. In determining a party’s earning capacity, a court
       should only consider evidence presented, not mere speculation. See In re Marriage of Harlow,
       251 Ill. App. 3d 152, 159 (1993). A trial court may rely on the testimony of vocational experts
       regarding the amount of income the payor could reasonably be expected to earn based on
       education and experience. See In re Marriage of S.D., 2012 IL App (1st) 101876, ¶¶ 36-37.
¶ 47       When calculating the amount of income to impute, the trial court may consider the
       supporting parent’s income from previous employment. See In re Marriage of Hubbs, 363 Ill.
       App. 3d 696, 706 (2006); In re Marriage of Carpel, 232 Ill. App. 3d 806, 819 (1992).
       However, a court should not base its income calculation on outdated data that no longer reflect
       prospective income. Carpel, 232 Ill. App. 3d at 819. Evidence that the obligor once earned a
       certain salary and presumably could again is an insufficient basis upon which to impute
       income. In re Marriage of Berger, 88 Cal. Rptr. 3d 766, 774 (Ct. App. 2009). A trial court may
       not impute income in the amount of an obligor’s prior income where the obligor has been
       involuntarily terminated from his prior employment and there is no evidence that a job with the
       same salary is available to him. See Gosney, 394 Ill. App. 3d at 1078. A trial court’s
       determination of income is reviewed under an abuse of discretion standard. Id. at 1077.
¶ 48       Here, the trial court imputed income to Michael after finding that he was “voluntarily
       unemployed” and “unwilling to pay the necessary support for his children.” The court imputed
       income in the amount of $17,500 per month to Michael because that was the “amount that he
       was living off of and using.” This was an abuse of discretion.
¶ 49       The amount of income imputed to a payor spouse must be based on his earning capacity.
       See id. Here, there was no evidence presented that Michael could obtain a job earning $17,500
       per month, or $210,000 per year. The only evidence presented was that Michael earned
       $210,000 while he was working as CFO at ISP. However, he was involuntarily terminated
       from that position. Without any evidence that Michael could earn that amount at another job
       based on his qualifications, the trial court erred in imputing that income to him. See id. at 1078;
       Berger, 88 Cal. Rptr. 3d at 774.
¶ 50       We reverse the trial court’s order imputing gross monthly income of $17,500 to Michael
       and remand for the trial court to determine how much income should be imputed to Michael.
       On remand, the court must consider the relevant factors to determine what Michael’s imputed
       income should be based on his earning capacity, not his spending habits.

¶ 51                                 III. Division of Marital Property
¶ 52      Michael argues that the trial court erred in its division of marital property. Specifically, he
       contends that the trial court (1) should have divided the 2013 retained earnings of ISP as a
       marital asset, (2) considered Coreman Technologies to be a separate entity and valued it as
       such, and (3) included Kathleen’s payment of attorney fees as advances from the marital estate.




                                                    -8-
¶ 53                                        A. Retained Earnings
¶ 54       Retained earnings are marital property. In re Marriage of Lundahl, 396 Ill. App. 3d 495,
       504 (2009). Here, the evidence showed that ISP had no retained earnings in 2011, the year of
       Zouzias’s valuation of ISP. However, ISP may have had retained earnings in 2013. On remand,
       when the parties present evidence of the value of ISP, they should also present evidence
       regarding the existence and amount of retained earnings of ISP in any year after 2011 until the
       date of dissolution. If retained earnings exist and are not included in the new valuations of ISP,
       they should be divided between the parties.

¶ 55                                       B. Coreman Technologies
¶ 56       It is the obligation of the parties in a dissolution proceeding to present the court with
       sufficient evidence of the value of the marital property. Courtright, 155 Ill. App. 3d at 59. The
       valuation of assets in a dissolution of marriage action is to be resolved by the trier of fact.
       Grunsten, 304 Ill. App. 3d at 17. A trial court may select a valuation between opposing values
       in evidence when the record contains conflicting evidence on valuation. In re Marriage of
       Cutler, 334 Ill. App. 3d 731, 736 (2002). However, a court’s valuation cannot be based on
       testimony that is not supported by a proper foundation. Id. at 737.
¶ 57       The only evidence presented regarding the value of Coreman Technologies came from
       Michael, who testified that it was worth $500,000 based on its future potential. Kathleen
       testified that she did not know the value of Coreman. ISP’s Director of Financing testified that
       Coreman was not a separate entity but was part of ISP and had no value outside of ISP.
¶ 58       The evidence presented at trial showed that Coreman Technologies had only two
       customers and gross sales of less than $5000 in three out of the four years prior to the trial. It
       had no existence separate from ISP, as it had no employees, no bank account, and no office,
       and all income attributable to Coreman was reported as ISP’s income. Based on this evidence,
       the trial court did not err in finding that Coreman Technologies was part of ISP and included in
       ISP’s value.

¶ 59                                     C. Kathleen’s Attorney Fees
¶ 60        Section 501(c-1)(2) of the Act states in pertinent part: “Unless otherwise ordered by the
       court ***, interim awards, as well as the aggregate of all other payments by each party to
       counsel ***, shall be deemed to have been advances from the parties’ marital estate.” 750
       ILCS 5/501(c-1)(2) (West 2012). This provision creates a presumption that attorney fees will
       be treated as advances, but a trial court may order otherwise. In re Marriage of Holthaus, 387
       Ill. App. 3d 367, 378 (2008). Nothing in section 501 or any other section of the Act requires a
       court to “equalize” attorney fees between the parties. In re Marriage of DeLarco, 313 Ill. App.
       3d 107, 113 (2000).
¶ 61        Here, the evidence showed that Kathleen’s attorney fees for the dissolution proceedings
       were significantly higher than Michael’s. According to Michael’s witness, Kathleen spent over
       $200,000 more than he did. Kathleen testified that she actually spent less than $80,000 more
       than Michael. The trial court agreed with Kathleen’s testimony and found that her higher fees
       were at least partially incurred during the collaborative process.
¶ 62        The trial court did not err in refusing to treat Kathleen’s attorney fees as advances against
       the marital estate. While there is a presumption under the Act that attorney fees will be treated


                                                   -9-
       as advances, a trial court may order otherwise, as the court did in this case. See 750 ILCS
       5/501(c-1)(2) (West 2012); Holthaus, 387 Ill. App. 3d at 378.

¶ 63                               IV. Denial of Motion to Reopen Proofs
¶ 64        In considering a motion to reopen proofs, the trial court should take into account whether
       (1) there is some excuse for the failure to introduce the evidence at trial, (2) the adverse party
       will be surprised or unfairly prejudiced by the new evidence, and (3) there are cogent reasons
       to deny the motion. In re Marriage of Suarez, 148 Ill. App. 3d 849, 858 (1986). It may be
       proper to reopen proofs to allow a party to present relevant evidence that was not available at
       the time of trial but became known before the judgment of dissolution was entered. Id. at 862.
       A trial court does not abuse its discretion in denying a motion to reopen proofs where the
       evidence sought to be introduced is not of utmost importance and will not materially alter the
       trial court’s judgment. See In re Marriage of Weinstein, 128 Ill. App. 3d 234, 248 (1984).
¶ 65        Here, the trial ended in January 2014, and the court issued its judgment on April 16, 2014.
       Two months after the conclusion of the dissolution proceedings, Michael filed his motion to
       reopen proofs so that he could submit evidence contained in ISP’s 2013 tax returns. The
       evidence Michael sought to introduce was not relevant, however, because a valuation of ISP
       had already been performed by Zouzias. The 2013 tax documents would not have assisted the
       court. Therefore, the court properly denied Michael’s request to reopen the proofs.
¶ 66        As part of the valuation on remand, the experts and the court may consider ISP’s 2013 tax
       returns.

¶ 67                                     V. Valuation of Marital Home
¶ 68       It is the responsibility of the trial court to resolve conflicting evidence concerning the
       valuation of marital assets. In re Marriage of Heroy, 385 Ill. App. 3d 640, 663 (2008). As long
       as the trial court’s valuation is within the range provided by the parties, it will not ordinarily be
       disturbed on appeal. Id.
¶ 69       Here, both parties submitted appraisals of the marital home. Kathleen’s appraisal,
       performed in August 2011, stated that the value of the home was $565,000. Michael’s
       appraisal, performed seven months later, stated that the home’s value was $615,000. Michael
       testified that he believed the value of the home at the time of trial was $691,000, and Kathleen
       testified that she believed the home’s value was $420,000.
¶ 70       In its order, the trial court relied on Kathleen’s 2011 appraisal and found that conditions in
       the real estate market had improved since that appraisal was completed. As a result, the court
       decided that an upward adjustment from the value contained in Kathleen’s appraisal was
       appropriate. The $577,000 value that the trial court placed on the marital was within the range
       of valuations presented by the parties and is not against the manifest weight of the evidence.
       See id.

¶ 71                       VI. Denying Michael’s Request for Maintenance
¶ 72       Section 504(a) of the Act authorizes a trial court in dissolution proceedings to award either
       spouse maintenance in amounts and for periods of time as the court deems just. 750 ILCS
       5/504(a) (West 2012). Section 504 sets forth the factors the court should consider when
       determining whether to grant maintenance:

                                                    - 10 -
                   “(1) the income and property of each party, including marital property apportioned
               and non-marital property assigned to the party seeking maintenance;
                   (2) the needs of each party;
                   (3) the present and future earning capacity of each party;
                   (4) any impairment of the present and future earning capacity of the party seeking
               maintenance due to that party devoting time to domestic duties or having forgone or
               delayed education, training, employment, or career opportunities due to the marriage;
                   (5) the time necessary to enable the party seeking maintenance to acquire
               appropriate education, training, and employment, and whether that party is able to
               support himself or herself through appropriate employment or is the custodian of a
               child making it appropriate that the custodian not seek employment;
                   (6) the standard of living established during the marriage;
                   (7) the duration of the marriage;
                   (8) the age and the physical and emotional condition of both parties;
                   (9) the tax consequences of the property division upon the respective economic
               circumstances of the parties;
                   (10) contributions and services by the party seeking maintenance to the education,
               training, career or career potential, or license of the other spouse;
                   (11) any valid agreement of the parties; and
                   (12) any other factor that the court expressly finds to be just and equitable.” 750
               ILCS 5/504(a) (West 2012).
¶ 73        The purpose of maintenance is to enable a spouse who is disadvantaged through marriage
       to enjoy a standard of living commensurate with that during the marriage. In re Marriage of
       Schuster, 224 Ill. App. 3d 958, 970 (1992). A spouse cannot use self-imposed poverty as a
       basis for claiming maintenance when he has the means to earn more income. Id. The Act
       creates an affirmative duty on a spouse requesting maintenance to seek and accept appropriate
       employment. Id.
¶ 74        We will not disturb a trial court’s award or denial of maintenance absent an abuse of
       discretion. In re Marriage of Smith, 2012 IL App (2d) 110522, ¶ 46. It may be an abuse of
       discretion to award maintenance to a spouse capable of improving his income. Schuster, 224
       Ill. App. 3d at 970.
¶ 75        The record in this case does not support an award of maintenance to Michael. The trial
       court reviewed the applicable factors and found that both parties have “significant assets,”
       “significant earning capacity,” “no domestic duties,” and “no time needed for education,
       training or employment,” and that both are “young, able-bodied, and physically and mentally
       sound.” At the time of these proceedings, Michael was 44 years of age. He was in good health
       and possessed a college degree. He helped create ISP and has held many positions in the
       company, most recently serving as CFO. Michael testified that he is able to work and has
       already started another business of his own. He has proved capable of supporting himself
       without Kathleen’s assistance. The trial court properly denied Michael’s request for
       maintenance.




                                                 - 11 -
¶ 76                                       VII. Imposition of Trust
¶ 77       Section 503(g) of the Act provides: “[t]he court if necessary to protect and promote the best
       interests of the children may set aside a portion of the jointly or separately held estates of the
       parties in a separate fund or trust for the support, maintenance, education, physical and mental
       health, and general welfare of any minor, dependent or incompetent child of the parties.” 750
       ILCS 5/503(g) (West 2012). A need for such protection arises when the noncustodial parent is
       unwilling or unable to make child support payments. Melamed, 2016 IL App (1st) 141453,
       ¶ 41. We review the decision to impose a trust under section 503(g) of the Act under an abuse
       of discretion standard. Id.
¶ 78       Here, Michael responded to Kathleen’s petition for child support by asserting that he was
       not “well able and capable of contributing to the support of the minor children.” He later
       suggested that he pay child support based on a gross annual income of $40,000, which would
       require him to pay less than $1000 per month to support his children, while he was spending
       $17,500 per month on himself. Based on Michael’s testimony, the trial court found that
       Michael “has not acted in good faith” and “has in fact been trying to avoid meeting his
       obligations to fully support the children as necessary.” Because of Michael’s unwillingness to
       pay child support, the trial court’s imposition of a section 503(g) trust was not an abuse of
       discretion.

¶ 79                                     CONCLUSION
¶ 80      The judgment of the circuit court of Will County is affirmed in part and reversed and
       remanded in part.

¶ 81       Affirmed in part; reversed and remanded in part.

¶ 82       JUSTICE McDADE, concurring in part and dissenting in part:
¶ 83       To the extent that the majority affirms the circuit court’s rulings on the issues Michael has
       raised on appeal, I concur with the decision. However, I believe that this appeal should be
       affirmed in its entirety, so I respectfully dissent from the majority’s rulings on the issues
       relating to the barring of Michael’s valuation expert and the imputation of Michael’s income.

¶ 84                          I. The Barring of Michael’s Valuation Expert
¶ 85       The majority’s decision places the blame on Kathleen for Michael’s late disclosure of
       Hoffer’s valuation and in doing so, assumes that the documents Michael was requesting from
       Kathleen were necessary. Supra ¶ 35 (“the late disclosure was the result of Kathleen’s failure
       to provide Michael and his expert with necessary financial information” (emphasis added)). I
       am unwilling to make that assumption. Zouzias’s valuation of ISP was as of December 31,
       2011. Michael did not attempt to compile a countering valuation for the same time period, even
       though he continued to serve as ISP’s chief financial officer until June 2012 and presumably
       had unfettered access to all of the financial data until his suspension on that date. The trial court
       found, and the majority apparently agrees, that the December 2011 valuation was recent
       enough to satisfy the statute. There was nothing preventing Michael from countering that
       valuation with expert testimony.



                                                    - 12 -
¶ 86       Instead, he sought to develop a more contemporaneous valuation—a decision that was
       consistent with the version of section 503(f) of the Illinois Marriage and Dissolution of
       Marriage Act in effect during the pendency of this case, which stated, in relevant part, that the
       circuit court, “in determining the value of the marital and non-marital property for purposes of
       dividing the property, shall value the property as of the date of trial or some other date as close
       to the date of trial as is practicable.” 750 ILCS 5/503(f) (West 2012). To that end, he began
       seeking ISP’s more recent financial information.
¶ 87       When the parties began the collaborative divorce process in 2011, they hired Zouzias to
       perform a valuation of ISP. After the collaborative process broke down, Kathleen filed the
       divorce petition in February 2012. It appears from the record that Michael’s former attorney
       requested financial information from ISP between October 2012 and into January 2013. Those
       disclosures were made, in redacted form, without objection from Michael. His trial attorney
       made additional requests for ISP’s current financial information in February 2013. In April
       2013, responsive disclosures were made by ISP, in redacted form. At trial, Kathleen’s attorney,
       Paul Starkman, testified to the reason that the April 2013 disclosures had been made in
       redacted form.1 While Michael’s primary objection in the trial court was that these redactions
       precluded him from compiling a timely valuation, 2 Starkman’s undisputed testimony of
       October 21, 2013, belied that objection:
                “The reason we were redacting, and the only thing we redacted were the names of key
                customers of ISP[,] is because we were concerned that Mr. Liszka may be about to start
                a competing business and had been either contacting them for that purpose or
                contacting them to try and interfere with the relationship with the ISP company. So we
                were concerned if we produced those, that kind of confidential information about what
                clients were doing what kind of business with ISP, that might enable him to facilitate
                his competitive activities, if he was doing that.” (Emphasis added.)
       No evidence was presented to counter Starkman’s testimony. Thus, contrary to the majority’s
       analysis (supra ¶¶ 35-37), the redactions were not responsible for any delay in Michael
       producing a timely, more current valuation of ISP. In this regard, it should also be noted that
       Michael did not even retain Hoffer until July 10, 2013—roughly six weeks before the 60-day
       pretrial discovery deadline—long after he and Kathleen began the valuation process by
       retaining Zouzias in 2011 and long after the collaborative divorce process had broken down.
       Under all of these circumstances, I cannot see how Kathleen can be blamed for Michael’s
       untimely valuation.
¶ 88       A circuit court’s ruling on discovery sanctions will typically not be disturbed absent an
       abuse of discretion. Locasto v. City of Chicago, 2014 IL App (1st) 113576, ¶ 26. The majority
       takes Michael’s argument regarding the redactions at face value—an argument that is
       contradicted by the record. I believe that the record supports the circuit court’s October 21,

           1
              Pinpointing the exact dates of Michael’s discovery requests is challenging, as the record reflects
       that formal discovery requests were not made. As the circuit court noted on October 21, 2013, “[t]here
       is testimony and uncontroverted that all of these matters were done without subpoena and through
       cooperation.”
            2
              In essence, Michael argued in the circuit court that the redactions forced him to seek a court order
       requiring nonredacted documents, and that Kathleen and ISP were dilatory in responding to and
       complying with the court’s order.

                                                       - 13 -
       2013, finding that there was no evidence that Michael was unable to proceed with a valuation
       in a timely manner. Moreover, I would suggest that this issue does not warrant remand for
       another reason. Although Michael’s expert was barred, Michael himself, who had been ISP’s
       CFO for several years, was able to complete an assessment of the company’s value and he
       testified, placing the higher estimated value in evidence to be considered by the trial court.
       There has arguably been no prejudice even if the court erred in refusing to allow the expert to
       testify. Accordingly, I would find that the circuit court did not abuse its discretion when it
       chose the sanction of barring Hoffer’s testimony.

¶ 89                                II. The Imputation of Income to Michael
¶ 90        With regard to Michael’s second argument, I disagree with the majority’s ruling that the
       circuit court abused its discretion when it imputed a yearly income of $210,000 to Michael.
¶ 91        Initially, I note that the majority does not include a statement of Michael’s argument in its
       analysis of the income imputation issue. Supra ¶¶ 44-50. Michael’s brief on appeal actually
       presents a two-pronged attack on the circuit court’s decision: a very short argument
       challenging whether any of the three situations exist under which a court can impute income
       and, in a different section, an alternative argument that the court erred when it imputed income
       in an amount based solely on Michael’s stated monthly expenses of $17,500 per month. For the
       following reasons, I would affirm the circuit court on both prongs.
¶ 92        With respect to Michael’s first prong, while the majority does state the trial court’s
       expressed justification for imputing income, it does not actually find whether or not the
       decision to impute was proper. It is unclear whether that decision was also deemed an abuse of
       discretion or only the amount. See supra ¶ 48. One may assume that part of the decision is
       being affirmed because remand is to determine the amount (supra ¶ 50). However, because the
       majority’s position is not totally clear, I address the argument raised.
¶ 93        A circuit court has the authority to impute income to a noncustodial parent if one of three
       situations exists: (1) he or she is voluntarily unemployed (2) he or she is attempting to evade a
       child support obligation or (3) he or she unreasonably failed to avail himself or herself of an
       employment opportunity. Gosney, 394 Ill. App. 3d at 1077. The circuit court’s decision to
       impute income to a noncustodial parent is reviewed for an abuse of discretion. Id.
¶ 94        Here, Michael’s first challenge to the income imputation fails. The circuit court found that
       Michael’s testimony was not credible regarding his attempts to secure employment post-ISP.
       The court also found that Michael had been attempting to evade his child support obligation.
       Michael has not alleged anything on this issue to show that the circuit court’s findings were
       erroneous. Accordingly, the circuit court unquestionably had the authority to impute income
       for Michael. See id.
¶ 95        Turning to Michael’s second prong, a review of Illinois case law reveals that the decision
       to impute income at a particular amount depends on the specific circumstances of the case.
       Courts have considered an individual’s past income when current income was uncertain. In re
       Marriage of Van Ness, 136 Ill. App. 3d 185, 190 (1985). When past income has fluctuated,
       courts have averaged past income to arrive at a certain amount. In re Marriage of Garrett, 336
       Ill. App. 3d 1018, 1025 (2003). Courts have also considered, inter alia, an individual’s
       education (In re Marriage of Evanoff, 2016 IL App (1st) 150017, ¶ 26 (involving the
       imputation of income for maintenance purposes)); an individual’s skills and experience (In re
       Marriage of Sweet, 316 Ill. App. 3d 101, 107 (2000)); the income of a new spouse (In re

                                                   - 14 -
       Parentage of M.M., 2015 IL App (2d) 140772, ¶ 42 (involving the imputation of income for
       the purpose of contributing toward educational expenses)); and whether an individual’s
       financial circumstances had changed (In re Marriage of Pasquesi, 2015 IL App (1st) 133926,
       ¶ 30 (affirming a circuit court’s ruling that upheld the status quo of paying child support at an
       income level of $60,000 when, even though the individual was still operating at a loss, his
       circumstances had actually improved because his losses had decreased now that he was
       self-employed)).
¶ 96       In this case, unlike the majority, I would find that Michael’s alternative argument also fails.
       A review of the transcript from the circuit court’s ruling on December 2, 2014, reveals that the
       court did not impute income to Michael based solely on his monthly expenses. In pertinent
       part, the court stated:
               “During the hearing the Court heard various testimony again of the witnesses
               indicating that during the marriage the respondent, Mr. Liszka, had been the chief
               financial officer and chief executive officer of the marital business, ISP Painting, Inc.,
               which was established again during the marriage created by both parties. At the time of
               this hearing it appears it was unrebutted that the respondent is still owner, part owner of
               ISP Painting. During the time that he worked for ISP he was in charge of the H-R
               department, accounting and marketing. He worked there for over 20 years.
                    And as far as his educational background, he has a Bachelor’s in science and
               financing. He was placed on administrative leave in June of 2012 due to official
               misconduct and was during his period of administrative leave did in fact receive full
               compensation. He was paid his regularly salaried compensation of approximately
               $210,000.00 per year. That he received until the end of April 2014. Sometime again in
               June of 2014 he was officially terminated from ISP Painting.
                    At the time that the Court issued its decision in April of 2014 the judgment for
               dissolution of marriage was entered. It was contemplated that the respondent would
               require some time in which to become self-employed or obtain new employment, that
               he was given the six months additional time to do that.
                    The evidence was clear that the respondent as of the date of—of the first date of the
               hearing, September 4, was still unemployed—well, actually strike that. He was not
               working for any third party. According to his testimony he was in the process of trying
               to incorporate and start his own business, a new painting business, and the Court
               found his testimony to be incredible.
                    He indicated that he had been spending months researching products, looking into
               incorporation, getting things set up. He indicated some difficulty in trying to
               incorporate, some problems with the name of the business all of which I found
               incredible based upon my own experience and knowledge of the Secretary of State
               incorporating the business. You can do that literally in one hour on line. That is not a
               month to month or two year process. It was clear from Mr. Liszka’s testimony that he
               firmly believes that the best use of his skills and time is to be an entrepreneur, and
               certainly if that’s what he wishes to pursue, he can pursue that understanding that he
               still has under the law an obligation, a continuing present obligation to support his
               children.
                                                    ***


                                                   - 15 -
    In his verified response to Ms. Liszka’s motion to set support and requesting a job
search, he specifically denied the allegation that he was well able and capable of
continuing or, I’m sorry, contributing to the support of the children. Then on his first
day of testimony he again testified here in court to this Court that he was not able or
capable of contributing to the support of the children to the full extent.
    Later on one of the subsequent days of the hearing he testified he was willing to pay
child support but willing to pay based upon his very recent salary of $40,000.00. Again
on the first day of hearing there was no salary set. He had no income coming in other
than the income that he received through cashing in his 401K and other savings that he
was using to maintain his standard of living which the Court finds was high.
    After the judgment was entered he was still maintaining a rather high standard of
living spending over $17,000.00 a month in living expenses, 10,500 of which was just
in his living expenses, mortgage, rents, miscellaneous expenses, children’s expenses,
credit cards and then $7,000 additional for attorney’s fees.
    At no time did I hear any evidence or see, hear any testimony to indicate that Mr.
Liszka had done anything to further his education, so apparently he’s satisfied with his
Bachelor’s. Given the 20 years experience that he has and the various things that he
testified to, he had marketing and accounting, chief financial officer, chief executive
officer, I believe that his skills said that he is very competent, is one in which he could
have been able to find new employment at any time during the two and a half years that
he was on administrative leave.
    Again I appreciate Mr. Liszka’s claim that during that two and a half years that he
was on administrative leave he did not believe or at least he testified that he did not
believe that he was free to work for another painting company because he felt that
would be a breach of his fiduciary duty as owner of ISP Painting, however, again the
evidence does not support that claim. The exhibit that was admitted that showed clearly
when he was put on notice he was on administrative leave, he was specifically
exempted from being barred from contacting potential competitors for this express
purpose of seeking new employment. He chose not to do that. He chose
apparently—again he just—he chose not to do any type of job search that I heard or am
finding from this hearing.
    After the judgment was entered, and again he had the six months from January, he
wants the Court to believe that it was reasonable and credible that it took him six
months more than that because he didn’t have apparently his business incorporated
until October 14 when he presented the corporate minutes, the initial minutes from his
new company showing his as the sole president, the sole director, secretary and
president of the new company, that it took him almost three years to get that company
set up. And that I find again incredible given again he was very firm in his belief that
the best use of his time was to be an entrepreneur, and so I can’t believe that as an
entrepreneur during the two and a half years he would have sat idle and not been
staying current on products and all the necessary things needed to start the new
business. He should have had his business plan and everything all lined up and ready
to go so that once that judgment was entered, he could have immediately hit the ground
running. Again that’s giving him the best benefit—giving him the benefit of the doubt.
                                       ***

                                    - 16 -
                    I find that the respondent is voluntarily unemployed, that he is in fact unwilling to
                pay the necessary support for his children, and I am going to impute income to him in
                the amount of $17,500.00 per month which is the amount that he was living off of and
                using.” (Emphases added.)
¶ 97        The majority, erroneously in my opinion, reads the court’s statement that “I am going to
       impute income to him in the amount of $17,500.00 per month which is the amount that he was
       living off of and using” in isolation. The court did not base its imputation solely on Michael’s
       stated monthly expenses. When the court’s statement is placed in its proper context, it is
       absolutely clear that in this long and complicated case, the court carefully considered all of the
       evidence presented. It specifically addressed Michael’s degrees in finance and business, his
       education, his entrepreneurial ability, his substantial and long-term professional experience in
       several different high-level capacities (including stints as CEO, as CFO, and in human
       resources and accounting) and the salary he was making at ISP, in addition to his claimed
       monthly expenses. As is evident from the cases cited above, these are factors that have been
       used by Illinois courts to determine the appropriate amount of income to impute. As shown in
       its oral ruling, the court did precisely what the majority has indicated above that it should do
       (supra ¶ 45). If a party is not making a good-faith effort to earn sufficient income (as the court
       found Michael was not), the court may set a support obligation at a level higher than the
       parent’s actual income as long as the award is appropriate based on the party’s skills and
       experience. Sweet, 316 Ill. App. 3d at 107. Also noteworthy here is the majority’s citation to
       Gosney3 for the proposition that, “[i]t is well established that courts have the authority to
       compel parties to pay child support at a level commensurate with their earning potential.”
       (Emphasis added.) Gosney, 394 Ill. App. 3d at 1077. The court’s oral ruling plainly, in my
       opinion, demonstrates compliance with these strictures.
¶ 98        The majority’s additional requirement that there be opportunities for Michael to earn that
       wage in his geographic area appears to be derived solely from cases decided in New Jersey
       (Caplan, 864 A.2d at 1117) and Nebraska (Claborn, 673 N.W.2d at 540). Supra ¶ 45.
       Similarly, only a California decision (Berger, 88 Cal. Rptr. 3d at 774) is cited as authority for
       foreclosing evidence that Michael once made $210,000, and presumably could again, as a
       sufficient basis for imputing income. Supra ¶ 47. No Illinois law is cited for these propositions.
       However, even if those cases are reflective of Illinois law, the entrepreneurial nature of the
       enterprise that provided Michael’s prior salary and the fact that he is attempting to set himself
       up once again in another, similar entrepreneurial painting business would seem to render such
       requirements and restrictions inapplicable to him. Quite simply, this record contains nothing to
       support a finding, based on Illinois law, that the circuit court abused its discretion when it
       imputed a yearly income of $210,000 to Michael, and I believe the majority’s ruling to the
       contrary is incorrect.

           3
            I note separately that Gosney did not actually reach the challenge to the amount of income imputed
       to an individual. Rather, in Gosney, this court held that the circuit court abused its discretion, not
       because the imputed amount was incorrect but because none of the three situations in which a court has
       authority to impute income existed. Gosney, 394 Ill. App. 3d at 1077-78. Gosney did not address the
       situation the instant case presents, namely, that at least one of the three situations existed such that the
       circuit court in fact had the authority to impute income and that the actual amount the court set is at
       issue. Thus, I question the propriety of the majority’s use of Gosney as stated in paragraphs 47 and 49,
       supra.

                                                       - 17 -
¶ 99        By way of postscript, I am also troubled by the majority’s statement that, “[w]ithout any
        evidence that Michael could earn that amount [$210,000] at another job based on his
        qualifications, the trial court erred in imputing that income to him.” Supra ¶ 49. Where does
        that evidence come from? Michael had earned that salary as the chief financial officer and as
        the chief executive officer of a private corporation valued at over $1 million. How could
        Kathleen obtain that type of private salary information from other private corporations? And, if
        Michael had access to such information, what would be his incentive to provide it to the court?
        While evidence regarding the salary one could make at a similar job for another company is
        relevant, and even necessary, in some cases, it is not necessary to the circuit court’s income
        imputation decision in the instant case. Michael is in the process of recreating the enterprise
        that he has demonstrated he had the education, vision, and business acumen to develop, along
        with the experience and additional skills to maintain and to command an annual salary of
        $210,000. It is neither unreasonable nor an abuse of discretion for the trial court to impute to
        him the ability to generate a similar income in such an enterprise.
¶ 100       Lastly, I note that, in remanding this matter to the circuit court, the majority does not
        instruct the court to reconsider the entirety of the marital property distribution. The new
        valuation of ISP would surely impact the overall value and equitable distribution of the marital
        estate.
¶ 101       For the foregoing reasons, I respectfully dissent from the majority’s rulings reversing the
        circuit court’s order barring the testimony of Michael’s valuation expert and imputing
        Michael’s income, and I concur in the affirmance of the other issues raised by Michael in this
        appeal.
¶ 102       I further note that I would have granted the petition for rehearing filed by the petitioner,
        Kathleen Liszka.




                                                   - 18 -